                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE KOREAN RAMEN ANTITRUST                        Case No. 13-cv-04115-WHO

                                   8     LITIGATION
                                                                                             PRELIMINARY VIEWS ON FINAL
                                   9                                                         JURY INSTRUCTIONS

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13           To focus the parties in advance of the jury instruction conference this afternoon, I will

                                  14   reiterate my basic approach to these instructions and provide some tentative conclusions. I am not

                                  15   foreclosing argument on any matter.

                                  16           I will start from and closely adhere to the Ninth Circuit Model Civil Jury Instructions and

                                  17   the ABA Model Antitrust Instructions. Deviations from those instructions will be few and only as

                                  18   necessitated by the particular posture of this case and intervening case law, for example Arandell

                                  19   Corp. v. Centerpoint Energy Services, Inc., 900 F.3d 623 (9th Cir. 2018). I am not inclined to

                                  20   give instructions that are not contemplated by or included in the model instructions unless there is

                                  21   a compelling need to do so given something unique about the posture of this case.

                                  22           Instructions Rejected for Preliminary Instructions. Instructions that I rejected for the

                                  23   Preliminary Instructions – either in favor of the model instructions or as unnecessary – will be

                                  24   rejected for the final instructions.

                                  25           Duplicative Instructions. I will not give instructions that are duplicative of other

                                  26   instructions. For example, the proposed “Inconsistent Statement” instruction is duplicative of the

                                  27   agreed-to Witness Credibility instruction and will not be given. Also, the Cartwright Act

                                  28   instruction will not be given in light of the materially similar Sherman Act instruction.
                                   1          Arandall. The jury instructions will be conformed to represent the Ninth Circuit’s holding

                                   2   in Arandall that for purposes of anticompetitive intent, anticompetitive purpose will be presumed

                                   3   for a wholly-owned subsidiary. As to the separate element of knowledge, recognizing that

                                   4   plaintiffs can show purpose or knowledge and do not need to prove both, I am inclined to agree

                                   5   with plaintiffs that under California law (as under Wisconsin law) knowledge can be inferred if

                                   6   evidence shows an overlap among the directors and managers of the parent and subsidiary. As to

                                   7   evidence of significant coordinated activity with respect to the anticompetitive acts, that evidence

                                   8   can be satisfied by sales of the price-fixed products in the domestic market by the subsidiaries,

                                   9   even if the subsidiaries contend that no direct evidence exists showing their knowing agreement to

                                  10   join and participate in the alleged price-fixing.

                                  11          Impact on Domestic Market. As to impact on the domestic market of the alleged

                                  12   conspiracy, I intend to stick to my position that the FTAIA is irrelevant to this import case.
Northern District of California
 United States District Court




                                  13   However, I am inclined to follow Dee-K Enterprises, Inc. v. Heveafil Sdn. Bhd, 299 F.3d 281 (4th

                                  14   Cir. 2002) because the participants, acts, targets, and effects involved in the asserted antitrust

                                  15   violation are primarily foreign and provide a basic Hartford Fire instruction.

                                  16          Missing Witness Instruction. I am not inclined to give this instruction unless plaintiffs

                                  17   identify material unproduced witnesses who were in the control of specific defendants (and not

                                  18   unavailable for disclosed reasons, e.g., health concerns) and who were not brought to trial.

                                  19          Korean Law. Other than the already given KFTC/Korean Supreme Court instruction, I am

                                  20   not inclined to give any other instruction on Korean Law.

                                  21          Document Preservation. I am inclined to give an instruction that none of the defendants

                                  22   violated any duty under U.S. law to preserve documents (e.g., the first two paragraphs of Disputed

                                  23   Instruction No. 47), but not inclined to instruct any further.

                                  24          Damages. I will generally follow the ABA Model Antitrust Instructions. I will not revisit

                                  25   defendants’ positions as to duplicative damages and pass-on, and defendants’ proposed

                                  26   instructions regarding the same (e.g., Disputed Instruction Nos. 60, 72) will not be given. Also,

                                  27   the damages instructions will allow for aggregate damage awards. Language about “class

                                  28   members” is generally not appropriate but reference to IPPs and DPPs is. Neither Spokeo, Inc. v.
                                                                                           2
                                   1   Robins, 136 S. Ct. 1540 (2016) nor any other recent authority identified require departure from the

                                   2   model instructions on damages.

                                   3          Consequently, I do not intend to give Disputed Instructions 9, 13, 14, 18, 19, 20, 21, 23,

                                   4   24, 25, 28, 35, 37, 39, 40, 43, 46, 51, 52, 60, 65, 66, 67, and 72.

                                   5          Also, I have some questions:

                                   6          If the plaintiffs are still pursuing an agency theory, what is wrong with 31?

                                   7          Why do we need a separate instruction on antitrust injury (50) if we give one on causation

                                   8          (48)?

                                   9   Dated: December 7, 2018

                                  10

                                  11
                                                                                                      William H. Orrick
                                  12                                                                  United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
